





ALIGN TECHNOLOGY, INC.
AMENDED AND RESTATED 2005 INCENTIVE PLAN
NOTICE OF GRANT OF MARKET STOCK UNITS
Unless otherwise defined herein, the terms defined in the Amended and Restated
2005 Incentive Plan (the “Plan”) will have the same defined meanings in this
Notice of Grant of Market Stock Units (the “Notice of Grant”).
Participant:    Joseph M. Hogan
Address:
You (the “Participant”) have been granted an award (“Award”) of
market-performance based Restricted Stock Units (“Market Stock Units”), subject
to the terms and conditions of the Plan, this Notice of Grant and the CEO
Special Market Stock Unit Agreement attached hereto as Exhibit A (the
“Agreement”) as follows:


Date of Grant:
June 22, 2018
Target Number of Market Stock Units:
43,100 (the “Target Number of Market Stock Units”)
Maximum Number of Market Stock Units:
129,300 (the “Maximum Number of Market Stock Units”)
Performance Period:
6/1/2018 to 6/1/2021 (the “Performance Period”), subject to Section 4 of
Exhibit A
Performance Matrix:
The number of Market Stock Units in which Participant may vest in accordance
with the Vesting Schedule will depend upon (i) the Relative TSR (as defined
below) and (ii) the Company’s Ending Price (as defined below), and will be
determined in accordance with Section 1 of Exhibit A.
Vesting Schedule:
Subject to Sections 4 and 5 of Exhibit A and the terms of the Plan, Participant
will vest in his or her Eligible Market Stock Units (as defined below) on the
date the Relative TSR and the Company’s Ending Price are determined by the
Administrator (the “Vesting Date”).

By accepting this agreement online, you and the Company agree that this Award is
granted under and governed by the terms and conditions of the Plan and the
Agreement, each of which are made a part of this document. You further agree to
accept, acknowledge, and execute this Agreement as a condition to receiving any
Market Stock Units under this Award.
Nothing in this Notice of Grant or in the attached Agreement or in the Plan
shall confer upon Participant any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining Participant)
or of Participant, which rights are hereby expressly reserved by each, to
terminate Participant’s service at any time for any reason, with or without
cause.




1

--------------------------------------------------------------------------------





EXHIBIT A
CEO SPECIAL MARKET STOCK UNIT AGREEMENT


1.Grant.


(a)The Company hereby grants to Participant under the Plan an Award of Market
Stock Units, subject to all of the terms and conditions in the Notice of Grant,
this Agreement, and the Plan.


(b)The number of Market Stock Units in which Participant may vest in accordance
with the Vesting Schedule set forth in the Notice of Grant (“Eligible Market
Stock Units”) will depend upon (i) the total stockholder return (“TSR”) of the
Company during the Performance Period (the “Company TSR”) relative to the TSRs
of the Indexed Companies during the Performance Period (each, an “Indexed
Company TSR”) and (ii) the Company’s Ending Price. The “Index” means the S&P 500
Index or any successor index thereto. “Indexed Companies” means the companies
that are in the Index as of the beginning of the Performance Period and remain
in the Index through the end of the Performance Period (or if the Index ceases
to exist prior to the end of the Performance Period, then the companies that
were in the Index immediately before the Index ceased to exist and whose
securities are actively traded on a nationally recognized stock exchange as of
the end of the Performance Period). The actual number of Market Stock Units that
will vest on the Vesting Date will be determined as follows:


(i)Relative TSR Calculation. Except as provided under Section 4 below, the
Relative TSR will be determined as follows:


1.Step 1: Calculate the beginning price with respect to the Company and each
Indexed Company by determining the average of the closing market prices of such
company’s common stock on the principal exchange on which such stock is traded
for the last thirty (30) market trading days prior to the commencement of the
Performance Period (each, a “Beginning Price”). For the purpose of determining
Beginning Price, the value of dividends and other distributions (the ex-dividend
date for which occurs during the thirty (30)-market-trading-day measurement
period) will be determined by treating them as reinvested in additional shares
of stock at the closing market price on the ex-dividend date.


2.Step 2: Calculate the ending price with respect to the Company and each
Indexed Company by determining the average of the closing market prices of such
company’s common stock on the principal exchange on which such stock is traded
for the thirty (30) consecutive market trading days ending on the last trading
day of the Performance Period (each, an “Ending Price”). For the purpose of
determining Ending Price, the value of dividends and other distributions (the
ex-dividend date for which occurs during the Performance Period) will be
determined by treating them as reinvested in additional shares of stock at the
closing market price on the ex-dividend date.


3.Step 3: Calculate the Company TSR and each Indexed Company TSR by applying the
following formula: (Ending Price/Beginning Price)-1. The Company TSR and each
Indexed Company TSR will each be expressed as a percent of increase (i.e., a
positive percent) or decrease (i.e., a negative percent) rounded to two decimal
places (applying standard rounding principles).


4.Step 4: Calculate the Company TSR’s percentile ranking among the Indexed
Company TSRs (the “Relative TSR”) by ranking the Company TSR and the Indexed
Company TSRs from highest (highest positive percentage) to lowest (highest
negative percentage).




2

--------------------------------------------------------------------------------





(ii)Eligible Market Stock Unit Calculation. Based on the Relative TSR and the
Company’s Ending Price, the number of Eligible Market Stock Units will be the
product of (x) the Applicable Percentage (in the table below) multiplied by (y)
the Target Number of Market Stock Units, with the number of resulting Shares
rounded to the nearest whole Share (applying standard rounding principles).
The Applicable Percentage will be determined as follows:
 
 
Relative TSR
 
 
Below 60th percentile
60th percentile
70th percentile
80th percentile
Company’s Ending Price
Greater than $500.00
150%
200%
250%
300%
At least $475.00 but less than $500.00
100%
150%
200%
250%
At least $450.00 but less than $475.00
50%
100%
150%
200%
At least equal to the Company’s Beginning Price but less than $450.00
0%
50%
100%
150%
Less than the Company’s Beginning Price
0%
50%
100%
100%

If (i) the Company TSR ranks among the Indexed Company TSRs at a percentile that
falls between the percentile thresholds set forth above and/or (ii) the
Company’s Ending Price falls between the thresholds set forth above, the
Applicable Percentage will be determined based on a linear interpolation between
the corresponding Applicable Percentages for such thresholds. Notwithstanding
the foregoing, the Applicable Percentage may not exceed 100% if the Company TSR
is less than zero.
All determinations regarding the Beginning Price, the Ending Price, the Company
TSR, the Indexed Company TSRs, the Relative TSR, and the Applicable Percentage
will be made by the Committee in its sole discretion and all such determinations
will be final and binding on all parties.
(iii)Examples (for illustration purposes only). If (i) the Company TSR ranks
among the Indexed Company TSRs at the 65th percentile and (ii) the Company’s
Ending Price is $465.00, then 155% of the Target Number of Market Stock Units
would be Eligible Market Stock Units and would vest on the Vesting Date.


2.Company’s Obligation to Pay. Each Market Stock Unit represents a value equal
to the Fair Market Value of a Share on the date it is granted. Unless and until
the Market Stock Units will have vested in the manner set forth in Sections 3, 4
and 5, Participant will have no right to payment of any such Market Stock Units.
Prior to actual payment of any vested Market Stock Units, such Market Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Payment of any vested Market Stock Units
will be made in whole Shares only and any fractional Shares will be forfeited at
the time of payment.


3.Vesting Schedule. Subject to Sections 4 and 5, the Market Stock Units awarded
by this Agreement will vest in Participant according to the Vesting Schedule set
forth on the attached Notice of Grant, subject to Participant continuing to be a
Service Provider through each such date.


4.Change in Control. In the event of a Change in Control, the Performance Period
shall be deemed to end upon the closing of the Change in Control for purposes of
determining the Ending Price for the Company and each Indexed Company, the
Company TSR, the Indexed Company TSRs, and the Relative TSR (such shortened
Performance Period, the “Adjusted Performance Period”), and any references to
the “Performance Period” under Section 1(b) will refer to the “Adjusted
Performance Period.” The number of Market Stock Units that are Eligible Market
Stock Units will be determined in accordance with Section 1(b)(ii). Participant
shall vest in 100% of the


3

--------------------------------------------------------------------------------





number of Eligible Market Stock Units on the last day of the originally
scheduled Performance Period set forth in the Notice of Grant, subject to
Participant continuing to be a Service Provider through such date. The
Administrator shall not be entitled to eliminate or reduce the number of
Eligible Market Stock Units determined in accordance with this Section 4
following a Change in Control.


5.Termination in Connection With a Change in Control. In the event Participant’s
employment with the Company is terminated in connection with a Change in Control
that occurs prior to the end of the Performance Period, the Market Stock Units
that become Eligible Market Stock Units pursuant to Section 4 will be subject to
any vesting acceleration provisions set forth in any agreement that, prior to
and effective as of the date of this Agreement, has been entered into between
Participant and the Company or any Subsidiary that includes any provisions
applicable to such Eligible Market Stock Units.


6.Forfeiture upon Termination of Status as a Service Provider. Subject to the
provisions of Section 5, if Participant ceases to be a Service Provider for any
or no reason, the then-unvested Market Stock Units awarded by this Agreement
will thereupon be forfeited at no cost to the Company and Participant will have
no further rights thereunder.


7.Payment after Vesting. Any Market Stock Units that vest in accordance with
Sections 3, 4 and 5 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 9. Subject to the provisions of Section 21, any Shares will be issued
to Participant as soon as practicable after the relevant vesting date, but in
any event, within the period ending on the later to occur of the date that is
two-and-one-half months from the end of (a) Participant’s tax year that includes
the vesting date, or (b) the Company’s tax year that includes the vesting date.


8.Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.


9.Withholding of Taxes.


(a)Generally. Participant is ultimately liable and responsible for all taxes
owed in connection with the Market Stock Units, regardless of any action the
Company or any of its Subsidiaries takes with respect to any tax withholding
obligations that arise in connection with the Market Stock Units. Neither the
Company nor any of its Subsidiaries makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of the Market Stock Units or the subsequent sale of Shares issuable
pursuant to the Market Stock Units. The Company and its Subsidiaries do not
commit and are under no obligation to structure the Market Stock Units to reduce
or eliminate Participant’s tax liability.


(b)Payment of Withholding Taxes. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of any taxes which the Company
determines must be withheld with respect to the Market Stock Units. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may satisfy such tax withholding obligations, in
whole or in part, by withholding otherwise deliverable Shares having an
aggregate fair market value equal to the amount required to be withheld or such
greater amount as the Administrator may determine if such amount would not have
adverse accounting consequences, as the Administrator determines in its sole
discretion. In addition and to the maximum extent permitted by law, the Company
has the right to retain without notice from salary or other amounts payable to
Participant, cash having a value sufficient to satisfy any tax withholding
obligations that cannot be satisfied by the withholding of otherwise deliverable
Shares.




4

--------------------------------------------------------------------------------





10.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder, unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.


11.No Effect on Service. Participant acknowledges and agrees that the vesting of
the Market Stock Units pursuant to Sections 3, 4 or 5 hereof is earned only by
Participant continuing to be a Service Provider through the applicable vesting
dates (and not through the act of being hired or acquiring Shares hereunder).
Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of Participant continuing to be a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with Participant’s right or the right of the Company (or the Affiliate
employing or retaining Participant) to terminate Participant as a Service
Provider at any time, with or without cause.


12.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of Stock Administrator
at Align Technology, Inc., 2820 Orchard Parkway, San Jose, CA 95134, or at such
other address as the Company may hereafter designate in writing.


13.Grant is Not Transferable. Except to the limited extent provided in
Section 8, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


14.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


15.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to Participant (or his
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.


16.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.


17.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Market Stock Units have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination, or interpretation made in good faith with respect to
the Plan or this Agreement.




5

--------------------------------------------------------------------------------





18.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Market Stock Units awarded under the Plan or
future Market Stock Units that may be awarded under the Plan by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


19.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


20.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


21.Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Market Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Market Stock Units
will result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated Market
Stock Units will not be made until the date six (6) months and one (1) day
following the date of Participant’s termination as a Service Provider, unless
Participant dies following his or her termination as a Service Provider, in
which case, the Market Stock Units will be paid in Shares to Participant’s
estate as soon as practicable following his or her death. It is the intent of
this Agreement to comply with the requirements of Section 409A so that none of
the Market Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Code, and any proposed,
temporary, or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.


22.Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Market Stock
Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Market Stock Units is made and/or to be performed.
[Remainder of Page Intentionally Left Blank]




6

--------------------------------------------------------------------------------





By Participant’s acceptance of this Agreement, Participant represents that he or
she is familiar with the terms and provisions of the Plan, and hereby accepts
this Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of this Agreement. Participant agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Participant further agrees to notify the Company upon any change in the
residence indicated in the Notice of Grant of Market Stock Units.




7